                         Case 15-18507-AJC       Doc 94     Filed 11/28/18    Page 1 of 2




           ORDERED in the Southern District of Florida on November 27, 2018.




                                                               A. Jay Cristol, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________


                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA

          In re:

          Jose J. Barahona                                   Case No. 15-18507-AJC
                                                             Chapter 13
                       Debtors
          _____________________________/

           ORDER GRANTING MOTION TO DEEM CURRENT THE ACCOUNT OF CARMEL
                     TOWNHOMES CONDOMINIUM ASSOCIATION, INC.

                   THIS CASE came before the Court for hearing on November 20, 2018 at 9:00 a.m., upon

          the Debtor’s Motion to Deem Current the Account of Carmel Townhomes Condominium

          Association, Inc. D.E. #88. Based on the record, the Debtor’s motion and that no objections

          were heard, IT IS ORDERED as follows:

                   1. Debtor’s Motion to Deem Current the Account of Carmel Townhomes Condominium

          Association, Inc. D.E. #88, is hereby GRANTED.



          Submitted by:
               Case 15-18507-AJC         Doc 94     Filed 11/28/18     Page 2 of 2



RICARDO CORONA, ESQ.
Florida Bar No. 111333
3899 NW 7 Street, Suite 202-B
Miami, FL 33126
(305) 547-1234 Phone

The party submitting the order shall serve a copy of the signed order on all required parties and
file with the court a certificate of service conforming with Local Rule 2002-1(F).
